         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

                                         )
MASSACHUSETTS PREMIER SOCCER, )
LLC, d/b/a “Global Premier Soccer,”      )
                                         )
              Plaintiff                  )
                                         )
              v.                         )          Civil Action No. 20-cv-10430
                                         )
SAN DIEGUITO SURF SOCCER CLUB, )
INC., d/b/a “New England Surf Soccer     )
Club,” “South Carolina Soccer Club,” and )
“San Diego Surf Soccer Club,”            )
LUKE KRAWCZYK, and                       )
ANDREW PROSSER,                          )
                                         )
              Defendants,                )
                                         )

                             COMPLAINT AND JURY DEMAND

       Plaintiff Massachusetts Premier Soccer LLC, d/b/a “Global Premier Soccer” (“GPS”),

hereby states its Complaint and Jury Demand against Defendants San Dieguito Surf Soccer Club,

Inc. (d/b/a “South Carolina Soccer Club,” “New England Surf Soccer Club,” and “San Diego

Surf Soccer Club”) (“Surf Club”), Luke Krawczyk (“Krawczyk”), and Andrew Prosser

(“Prosser”), as follows:

                                     Nature of the Action

       1.      Defendants have coordinated unlawful activities with each other and others to

expand Surf Club from a west coast youth soccer program to include east coast operations from

New England down through and including South Carolina. Among other things, Defendants have

converted social media pages used and managed by GPS into Surf Club pages, falsely
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 2 of 18



associating the two brands and falsely holding Surf Club out to thousands of customers and

families of soccer players as if it had the history, accomplishments and more than 20 positive

five-star out of five-star reviews of GPS on the east coast, even though Surf Club is launching

new operations where it has had no track record in the particular east coast locations. This and

other false advertising and promotion by Surf Club misleads and confuses thousands of

customers and families, including those who have affirmatively elected to “like” or “follow” the

GPS pages only to now falsely display on each of their social media pages that they now “like”

or “follow” a Surf Club page, without having chosen to do so. As part of the efforts of raiding

GPS’s east coast activities for the benefit of Surf Club, Krawczyk and Prosser have intentionally

breached and caused others to breach non-competition and non-solicitation provisions. The

totality of damages and other harm caused by Defendants is impossible to calculate fully,

requiring prompt injunctive relief to stop this and related unlawful practices and actions by

Defendants.

                                               Parties

       2.        Plaintiff GPS is a Massachusetts limited liability company with a principal place

of business located at 85 Central Street, Suite 204, Waltham, Massachusetts 02453, in Middlesex

County. GPS is involved in the business of development and growth of youth soccer across

North America and world-wide.

       3.        Defendant Surf Club is a corporation formed under the laws of California with its

principal place of business in California, and is the registrant of the trademark “Surf Soccer

Club,” at the United States Patent and Trademark Office. At relevant times, Surf Club has

regularly done business in Massachusetts, including its unlawful activities that give rise to the

claims herein.



                                                  2
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 3 of 18



       4.      Defendant Krawczyk is a resident of South Carolina who worked for

Massachusetts-based GPS at relevant times. At relevant times, Krawczyk has directed activities

in Massachusetts in connection with the acts giving rise to the claims herein, intentionally

breached obligations owed to Massachusetts-based GPS, intentionally caused GPS to suffer

injuries in Massachusetts, and conspired with Defendants Surf Club and Prosser, as well as

Union Point Soccer LLC (“Union Point”) and others who have acted as Krawczyk’s agents in

Massachusetts when acting in furtherance of the Defendants’ conspiratorial activities to benefit

Surf Club unlawfully at GPS’s expense. While still working for GPS, Krawczyk acted as a

faithless employee serving his own interests and the interests of Surf Club. By late February

2020, Krawczyk held himself out as an employee of Surf Club, which is a competitor of GPS.

       5.      Defendant Prosser is a resident of Massachusetts who worked for Massachusetts-

based GPS at relevant times. Contrary to litigation hold instructions that he received from GPS in

connection with the execution of a Search Warrant by federal law enforcement agents

investigating conduct in which he participated with others, on or about December 5, 2019,

Prosser improperly caused the destruction of his GPS email account in Massachusetts to hide his

statements and activities. By late February 2020, Prosser held himself out as an employee of Surf

Club working full time in and out of Massachusetts.

       6.      Though not named as a defendant, Union Point is a party in interest and a limited

liability company formed and registered, on or about February 16, 2017, under the laws of

Massachusetts, with members who are citizens of Massachusetts. According to state filings,

Union Point was formerly known as Global Premier Soccer Real Estate Massachusetts LLC and,

on or about January 13, 2020, changed its name to Union Point Soccer LLC. The registered




                                                 3
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 4 of 18



manager of Union Point is Joseph Bradley, and the address for him as the registered agent of

Union Point is 12 Coyne Road in Waban, Massachusetts.

                                      Jurisdiction and Venue

       7.        This Court has federal question jurisdiction over GPS’s Complaint under 28

U.S.C. § 1331.

       8.        Venue is appropriate in the District of Massachusetts because the claims herein

arise from activities that occurred in substantial part in this District and caused GPS to suffer

injuries at issue in this District, where at least Defendant Prosser resides.

                                            Background

       9.        On or about July 11, 2017, Union Point reached an agreement with GPS to make

GPS a long-term anchor tenant for the use of soccer fields in Weymouth, Massachusetts. At that

time through late 2019, owners and managers of Union Point, including its managing member,

Joseph Bradley, held executive positions at GPS, making them privy to confidential and

proprietary information belonging to GPS, including details of customer relationships at GPS.

       10.       Defendants Prosser and Krawczyk reported to Joseph Bradley and his brother at

GPS, while both of the Bradleys also managed Union Point.

       11.       At relevant times since prior to 2018 through in or about December 2019,

Defendant Prosser held various positions at Massachusetts-based GPS including, in 2019, the

role of National Premier Director with responsibility over regional managers and others,

including Defendant Krawczyk.

       12.       At relevant times from no later than in or about April 2018 through in or about

February 2020, Krawczyk played various roles as a General Manager of Massachusetts-based

GPS, providing services for it in Massachusetts, Maine, Missouri, North Carolina and South



                                                   4
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 5 of 18



Carolina. Krawczyk spent substantial time in Massachusetts on GPS business, which enabled

him to have greater access to GPS’s business information and goodwill, which forms a

substantial portion of the bases for the claims against him.

       13.        On or about October 8, 2019, federal agents of the United States Department of

Homeland Security executed a Search Warrant at a location used by GPS in Waltham,

Massachusetts. The investigation has been focused on activities of certain individuals who

conspired to obtain visas for foreign youth soccer coaches by falsely holding them out as camp

counselors or professional scouts. GPS has provided voluminous documents to federal

investigators.

       14.        Promptly after the execution of the Search Warrant, GPS implemented a litigation

hold in response to the federal criminal investigation, providing company-wide instructions that

reached Defendants Prosser and Krawczyk.

       15.        GPS replaced the CEO, Joseph Bradley, who has since still managed Union Point.

Federal prosecutors have assured GPS that GPS is not a target of the criminal investigation.

       16.        Since Joseph Bradley’s departure from GPS during the federal investigation, Surf

Club has worked with Joseph Bradley and Union Point in efforts to expand into east coast

activities by diverting away from GPS business, employees, coaches and customer relationships.

       17.        On or about December 5, 2019, Defendant Prosser wrongfully instructed a

subordinate at GPS to delete his email account. By early 2020, Defendant Prosser made efforts to

solicit GPS employees, coaches and customers to join Surf Club.

       18.        By early 2020, while employed by GPS but unknown to new management,

Defendant Krawczyk also made efforts to recruit other GPS employees to leave the company and

join Surf Club.



                                                  5
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 6 of 18



Surf Club’s False Advertising and Promotion on Social Media

       19.       During his time working at GPS, Defendant Krawczyk performed roles for GPS

that included management of certain social media pages.

       20.       In exchange for continued employment and other consideration, Krawczyk had

undertaken non-competition and non-solicitation obligations owed to GPS for 12 months

following the termination of his employment.

       21.       Defendant Krawczyk also committed to pay GPS for its attorneys’ fees enforcing

this non-competition provision and other contractual obligations.

       22.       GPS used and managed social media pages, including Facebook pages for each of

the following:

             a. GPS NASA (North Area Soccer Association);

             b. GPS Coastal Academy;

             c. GPS Charleston; and,

             d. GPS Carolina.

       23.       By on or about February 24, 2020, the first two of these social media pages, for

GPS NASA and GPS Coastal Academy, had been moved and/or redirected to, respectively,

https://www.facebook.com/SCSurfNASA/ (the “Surf NASA page”) and

https://www.facebook.com/SCSurfSouthside/ (the “Surf Southside page”).

       24.       GPS has managed the Surf NASA page and the Surf Southside page since in or

about 2015. Prior to that, town soccer associations had sporadically used those pages. Nobody

provided notice to GPS or requested control over the Surf NASA page or the Surf Southside

page, but instead Defendants Surf Club and Krawczyk misled and confused the audiences as part

of a scheme by the Defendants to raid GPS’s employees, coaches and customers.



                                                  6
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 7 of 18



       25.     On the Surf NASA page, the content of prior entries for GPS NASA still appears,

but with new headers and profile imaging at the top and the Surf Club name replacing the GPS

game. A large banner appears at the top of the page stating “Welcome to the Surf Family!” along

with logos for “South Carolina Surf Soccer Club.” By so doing, Surf Club benefits from the

history, activity, positive comments and positive reviews of GPS, among other goodwill.

       26.     The content on the Surf NASA page dates back before 2018, with past entries and

comments by actual and prospective clients now attributing to Surf Club each of the many

events, reviews and accomplishments that should be attributed to GPS. Yet at the top of each

entry appears “SC Surf Soccer Club – North Area Soccer Association.”

       27.     As a result, Defendants Krawczyk and Surf Club have intentionally and willfully

made materially false and misleading statements in advertising and promotion. They falsely state

on the GPS NASA social media pages that Surf Club is affiliated with GPS. They falsely take

credit for the history and accomplishments of GPS. They falsely claim the right to positive

comments and reviews.

       28.     As of the date in February 2020 when Defendants Krawczyk and Surf Club

usurped control over the GPS NASA page, there were approximately 1,983 people, including

actual and prospective customers of GPS, who had liked the page and approximately 2,020 who

had followed the page.

       29.     Because of the conversion of the GPS NASA page to Surf Club’s use, for those

people who liked or followed the page, their Facebook pages falsely display as a fact that they

liked or followed Surf Club, when those individuals had in fact chosen to like or follow a GPS

social media page.




                                                7
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 8 of 18



       30.     Defendants Krawczyk and Surf Club similarly converted the GPS Coastal

Academy social media page. For that page, approximately 1,123 people had liked it as a GPS

page, and approximately 1,147 people had followed it as a GPS page, but those likes and follows

now appear as if they were chosen for Surf Club, which is false. Surf Club also usurped a 5-star

out of 5-star rating from GPS Coastal Academy’s social media page that is actually a review of

GPS falsely presented as a review of Surf Club.

       31.     With respect to the GPS Charleston and GPS Carolina pages, Defendants

Krawzcyk and Surf Club have not yet changed the content, but Krawzcyk did not transition

master account access to GPS for those pages.

       32.     GPS’s corporate policies prevented Krawczyk and other GPS employees from

conducting these sorts of social media activities on social media accounts outside of GPS. An

applicable GPS employee handbook provides in pertinent part:

       All personal social media channels should be private. This prevents players and
       parents being able to view any of your social media platforms. In no instance
       should coaches have their players on their personal social media platforms. To
       reiterate, your personal Snapchat, Instagram, Facebook, Twitter etc. should not be
       accessible by any LGS and/or GPS players or parents. You must not accept or,
       request player and parents to view your social media.

       33.     In addition, the same employee handbook obligated Krawczyk to respect GPS’s

ownership of information about its customers consistent with its parent company’s policies:

       … [D]irectors, officers, and employees are expected to protect the assets of the
       Company and use them efficiently to advance the interests of the Company.
       Those assets include tangible assets and intangible assets, such as confidential
       information of the Company or personal information held by the Company. No
       director, officer, or employee should use and/or disclose at any time during and/or
       subsequent to employment and/or other service to the Company, without proper
       authority and/or express permission, personal or confidential information obtained
       from any source in the course of the Company’s business.




                                                  8
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 9 of 18



       34.     Defendant Krawczyk’s and Surf Club’s conversion of the GPS NASA and GPS

Coastal Academy social media pages, and specifically the changes to them, have falsely taken

credit for the benefit of Surf Club many accomplishments of GPS.

       35.     The changes to the GPS NASA and GPS Coastal Academy have misled and

confused those who have seen it. The problematic content has spread as certain individuals who

have reviewed the problematic social media pages have shared it to their social media friends.

On the GPS NASA social media itself, individuals have posted questions and comments, such as

“So does this mean no more GPS Coastal & GPS NASA”; “I’m still as confused as ever. Who

will be at Cathedral if GPS is planning on sticking around.”; “Is GPS Charleston going to strictly

be James Island?”; “no idea either! I read this and then saw the email. I feel kinda dumb but

didn’t realize NASA could just break off and go on its own … it’s all super odd.”

       36.     In addition to Surf Club hijacking five years of entries on social media pages by

GPS as if the accomplishments were their accomplishments, some page falsely have GPS’s name

in locations that make it appear as if GPS is affiliated with Surf Club.

       37.     These acts are just a part of the overall false advertising and promotion scheme, as

well as just a part of the overall conspiracy and scheme by all Defendants to divert the business,

employees, coaches and customer relationships from GPS to Surf Club.

Prosser Coordinates the Launch of Surf Club New England

       38.     On or about July 1, 2016, in exchange for continued employment and other

consideration, Prosser undertook in a signed writing not to compete with GPS or its affiliates for

12 months following the termination of his employment.

       39.     Prosser also undertook to pay GPS its attorneys’ fees for enforcing this non-

competition provision and other contractual obligations.



                                                 9
        Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 10 of 18



       40.     Nevertheless, while working for GPS or within days and weeks of leaving GPS,

Prosser engaged in competition with GPS, solicited employees, and solicited customers.

       41.     For example, closely coordinated, timed and aligned with the actions of

Krawczyk, on or about February 20, 2020, in coordination with Union Point, Prosser sent an

email, as an advertisement and promotion, to a wide audience that would be expected to reach

GPS constituents, stating in pertinent part:

       I am delighted to announce that Surf Nation is coming to New England. Soon to
       be launched in early March, New England Surf will offer a number of Spring
       programs. … This coming April Vacation will be offering our first Competitive
       Player Program designed for Club Players and those with a passion for Soccer
       looking for a competitive camp during the School break. Please see flyer attached
       a link below to register.

       42.     A copy of this February 20, 2020 email and accompanying flyer is attached hereto

as Exhibit A. The flyer attached to the February 20, 2020 email prominently displayed the Union

Point sports complex as the location of April 2020 events for Surf Club. See Exhibit A. GPS

customers naturally associate Union Point’s sports complex with GPS, but now Union Point is

working with Surf Club to help it launch in competition with GPS.

       43.     Certain families and individuals loyal to GPS have informed GPS that, in or about

January and February 2020, certain of GPS’s former employees have contacted them, tried to

move them to Surf Club, and/or disparaged GPS.

Surf Club’s Active and Knowing Participation in Wrongdoing

       44.     Between January 17, 2020 and January 24, 2020, representatives of GPS

communicated with Brian Enge, the CEO of Surf Club. During these communications, GPS

informed Brian Enge in substance multiple times that Joseph Bradley, Peter Bradley and

Defendant Prosser had signed onto non-competition obligations with GPS. During these




                                               10
           Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 11 of 18



communications, Enge was evasive but specifically denied working at all with the Bradleys,

despite the arrangements that he has made with their business, Union Point.

          45.      Enge knew of, authorized and/or ratified the wrongdoing described above by

Defendants Prosser and Krawczyk, and is therefore vicariously liable for their actions described

herein.

                                           Count One
                (Lanham Act Violations Against Defendants Surf Club and Krawczyk)

          46.      GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

          47.      By in or about February 2020 and since, as more fully set forth above, Defendants

Surf Club and Krawczyk made false and misleading statements of fact including those described

above taking credit on social media pages for the historic operations, activities,

accomplishments, and reviews of GPS NASA and GPS Coastal Academy. These statements in

advertising and promotion were literally false, as well as misleading in their context.

          48.      Defendants Surf Club’s and Krawczyk’s false and misleading statements either

deceived or had the capacity to deceive a substantial segment of customers and other constituents

in the youth soccer industry.

          49.      Defendants Surf Club’s and Krawczyk’s deception is ongoing, material and likely

to influence purchasing decisions, including those by youth soccer participants who inaccurately

perceive an association between Surf Club and GPS, and/or attribute to Surf Club all the

accomplishments, history and reviews of GPS.

          50.      GPS’s programs and Surf Club’s programs at issue consist of products and

services that are used, advertised, promoted, sold, and transported in interstate commerce.




                                                   11
        Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 12 of 18



       51.    GPS has been injured and/or is likely to be injured by Defendants Krawczyk and

Surf Club’s false and misleading statements in connection with the GPS NASA and GPS Coastal

Academy social media pages, improperly causing customers to attribute GPS’s goodwill to Surf

Club and to choose Surf Club over GPS, thereby resulting in lost sales and profits for GPS.

       52.    Defendants Krawczyk’s and Surf Club’s false and misleading statements violate

the Lanham Act, and they are liable to GPS for all reasonably foreseeable damages that these

Defendants have caused and will likely cause, as well as an award of reasonable attorneys’ fees

and expenses incurred commencing and maintaining this action.

       53.    GPS is also entitled to preliminary and permanent injunctive relief under the

Lanham Act precluding Defendants Krawczyk and Surf Club from engaging in any

advertisements or promotions that make false or misleading statements, and requiring corrective

advertising and promotion. Specifically, Defendants Krawczyk and Surf Club should be

preliminarily and permanently enjoined: (a) preventing them and their agents from converting

any other social media pages used or managed by GPS and containing GPS’s content;

(b) preventing them and their agents from adding, causing to be added or maintaining Surf Club

logos or trademarks to social media pages containing content that GPS has created or managed;

(c) preventing them and their agents from placing any more entries on the GPS NASA page or

the GPS Southside Page; (d) preventing them and their agents from accepting business from

customers of GPS NASA and GPS Southside at the time of the conversion of their social media

pages; and, (e) requiring corrective advertising and promotion by them, including information in

a format acceptable to GPS on the GPS NASA page and GPS Southside page that states

prominently: “The entries and reviews on this page between May 2015 and February 23, 2020




                                               12
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 13 of 18



concern GPS operations and do not reflect any services provided by other entities such as San

Dieguito Surf Soccer Club, Inc.”

                                            Count Two
                          (Tortious Interference Against All Defendants)

        54.     GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

        55.     GPS has had contractual rights with its customers and employees, as well as

reasonable expectations of prospective economic advantage with them.

        56.     GPS had contractual rights and a reasonable expectation of prospective economic

advantage with Prosser and Krawczyk, including those arising from non-competition obligations

that these individuals undertook.

        57.     When Prosser and Krawczyk coordinated efforts to contact GPS customers to

convert them to Surf Club, they did so as faithless employees while one or both of them still

worked for GPS, and coordinated with its competitor Surf Club, made misleading statements,

and tortiously interfered with GPS’s customer relationships, knowing the intimate details of

those relationships after accessing and misappropriating such confidential and proprietary

information belonging to GPS.

        58.     Surf Club also intentionally and willfully interfered with (a) GPS’s customer

relationships, and (b) GPS’s relationships with Prosser and Krawczyk. Prior to February 2020,

Surf Club knew that Prosser and Krawczyk had non-compete obligations owed to GPS.

Nevertheless, Surf Club tortiously interfered with GPS’s relationships with Prosser and

Krawczyk by causing them to breach their non-competition obligations.

        59.     The Defendants have acted with improper means and improper motives, as

described above.


                                                13
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 14 of 18



        60.     The Defendants’ tortious interference with GPS’s contractual rights and

reasonable expectations of economic advantage has directly and foreseeably caused GPS to

suffer substantial injuries for which Defendants are liable.

                                      Count Three
          (Breach of Non-Competition Obligations Against Prosser and Krawczyk)

        61.     GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

        62.     Defendants Prosser and Krawczyk have breached their non-competition

obligations owed to GPS by working for Surf Club, as well as by engaging in improper conduct

to divert business, employees, coaches and customer relationships from GPS to Surf Club

consistent with the allegations set forth above.

        63.     Surf Club has authorized Defendants Prosser and Krawczyk to engage in

competition with GPS and has ratified their wrongful acts described herein, thereby making Surf

Club vicariously liable for their wrongdoing.

        64.     Defendants Prosser’s and Krawczyk’s breaches of non-competition obligations,

both before and after leaving their employment with GPS, have directly and foreseeably caused

GPS to suffer substantial injuries for which Defendants are liable.

        65.     There is no adequate remedy at law because, among other things, total damages

cannot be fully calculated with certainty and multiple actions would have to be filed in order to

remedy the wrongs that have been caused.

        66.     The balance of hardships tip decidedly in GPS’s favor.

        67.     Defendants Prosser and Krawczyk should be preliminarily and permanently

enjoined from competing with GPS for the next 12 months.




                                                   14
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 15 of 18



                                           Count Four
                            (Conspiracy Claim Against All Defendants)

        68.     GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

        69.     From in or about late 2019 through the present, Defendants have combined,

conspired and acted in concert with each other and others, including Union Point, in a campaign

designed to move business, employees, coaches and customer relationships from GPS to Surf

Club through false advertising and promotion, breaches of non-competition agreements, false

disparagement, and other improper conduct.

        70.     In addition, during this time period, by acting together, the Defendants exerted a

unique coercive power to accomplish their improper objective of misappropriating employees,

coaches and customers from GPS to Surf Club.

        71.     Defendants intentionally agreed with each other to accomplish their unlawful ends

by unlawful means.

        72.     Each of the Defendants engaged in overt acts in furtherance of the conspiracy.

The false advertising and promotion concerning the GPS NASA and GPS Coastal Academy

social mediate pages constituted acts in furtherance of the conspiracy. Prosser’s improper

solicitation of GPS’s customers for Surf Club constituted acts in furtherance of the conspiracy.

        73.     Defendants’ conspiracy has directly and foreseeably caused GPS to suffer

substantial injuries for which Defendants are liable.

                                            Count Five
                                          (Chapter 93A)

        74.     GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.



                                                 15
           Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 16 of 18



          75.   Defendants’ actions constitute unfair and deceptive acts within the meaning of

Chapter 93A.

          76.   Defendants’ actions rose to a level of rascality beyond the acceptable rough and

tumble of the business world. Rather, Defendants engaged in deceptive and improper conduct

designed to hurt GPS.

          77.   Defendants actions occurred primarily and substantially in Massachusetts, and

they directed their misconduct at issue at causing harm to a Massachusetts entity that has been

and would be suffered primarily and substantially in Massachusetts, the location of GPS’s

headquarters.

          78.   Defendants committed their misconduct described herein knowingly,

intentionally, and willfully.

          79.   Defendants are liable to GPS for all the damages that they have caused, as well as

multiple damages, and an award of reasonable attorneys’ fees and expenses incurred in this

action.

                                           Count Six
                 (Violations of the South Carolina Unfair Trade Practices Act)

          80.   GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

          81.   In the alternative to Chapter 93A, for any acts deemed to have occurred primarily

and substantially in South Carolina, GPS seeks relief against Defendants Surf Club and Kraczyk

under the South Carolina Unfair Trade Practices Act, Section 39-5-10, et seq.

          82.   GPS has been injured or is likely to be injured by Defendants Surf Club’s and

Krawczyk’s false and misleading statements in advertising and promotion resulting in lost sales

and profits, for which they are liable to GPS.


                                                 16
         Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 17 of 18



                                         Count Seven
                                (Common Law Unfair Competition)

        83.     GPS repeats each of its allegations in the foregoing Paragraphs of this Complaint

as if fully set forth herein.

        84.     The above-described actions constitute unfair competition by all Defendants.

        85.     Defendants’ conduct has resulted in damages, including loss of goodwill,

expenditure of GPS’s resources to address Defendants’ conduct, and loss of revenue and profits.

        86.     Defendants’ conduct has been willful and intentional and will continue unless

enjoined by this Court.

        87.     As a result of Defendants’ conduct, GPS is suffering and will continue to suffer

immediate and irreparable harm for which there is no adequate remedy at law unless Defendants

are preliminarily and permanently enjoined.

                                       PRAYER FOR RELIEF

WHEREFORE, GPS prays for the following relief:

    1. That judgment be entered in its favor on all claims against it and on all causes of action

        set forth in this Complaint;

    2. That the Court award to GPS compensatory and multiple damages, with pre-judgment

        and post-judgment interest, in the maximum amount allowed by law;

    3. That the Court award to GPS its attorneys’ fees, costs, expenses, and pre-judgment and

        post-judgment interest under the Lanham Act and as a matter of contractual right as to

        certain defendants;

    4. That the Court preliminarily and permanently enjoin Defendants, requiring each of them

        to cease false advertising and promotion, to cease violating and causing the violation of




                                                17
       Case 1:20-cv-10430-WGY Document 1 Filed 03/03/20 Page 18 of 18



      non-competition agreements, and to cease engaging in unfair competition as set forth in

      more detail above; and,

   5. That the Court award to GPS any and all further and other relief to which it may be

      entitled at law or in equity.

                        GPS Demands a Jury on All Issues So Triable

                                           Respectfully submitted,

                                           /s/Phillip Rakhunov
                                           Barry S. Pollack (BBO#642064)
                                           Phillip Rakhunov (BBO#663746)
                                           POLLACK SOLOMON DUFFY LLP
                                           101 Huntington Avenue, Suite 530
                                           Boston, MA 02199
                                           617-439-9800 (Tel)
                                           617-960-0490 (Fax)
                                           bpollack@psdfirm.com
Dated: March 3, 2020                       prakhunov@psdfirm.com




                                              18
